FILED
                             NOT FOR PUBLICATION                             MAR 24 2011

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



SAMUEL WOLDESEMAIT,                              No. 09-71434

               Petitioner,                       Agency No. A029-234-362

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted March 8, 2011 **

Before:        FARRIS, LEAVY, and BYBEE, Circuit Judges.

       Samuel Woldesemait, a native and citizen of Ethiopia, petitions for review

of the Board of Immigration Appeals’ (“BIA”) order denying his motion to reopen

based on ineffective assistance of counsel. We have jurisdiction under 8 U.S.C.



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
§ 1252. We review for abuse of discretion the denial of a motion to reopen,

Iturribarria v. INS, 321 F.3d 889, 894 (9th Cir. 2003), and we deny the petition for

review.

      The BIA did not abuse its discretion by denying Woldesemait’s motion to

reopen because the motion was filed more than 15 years after the BIA’s February

7, 1994, order dismissing the underlying appeal, see 8 C.F.R. § 1003.2(c)(2), and

Woldesemait failed to demonstrate that he acted with the due diligence required to

warrant equitable tolling of the filing deadline, see Iturribarria, 321 F.3d at 897.

      PETITION FOR REVIEW DENIED.




                                           2                                    09-71434